Case 20-11593-JDW       Doc 150    Filed 10/27/20 Entered 10/27/20 11:10:24         Desc Main
                                  Document Page 1 of 7

 ____________________________________________________________________________
                                                   SO ORDERED,




                                                   Judge Jason D. Woodard
                                                   United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ____________________________________________________________________________
                     UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF MISSISSIPPI

 In re:                                    )
                                           )
          305 PETROLEUM, INC.,             )                 Case No. 20-11593-JDW
                                           )
          PACIFIC PLEASANT                 )                 Case No. 20-11594-JDW
          INVESTMENT, LLC,                 )
                                           )
          PLEASANT POINT                   )                 Case No. 20-11595-JDW
          INVESTMENT, LLC,                 )
                                           )                         Jointly Administered.
                                           )
                                           )
               Debtors.                    )                 Chapter 11



     MEMORANDUM OPINION AND ORDER SUSTAINING OBJECTION TO
         DESIGNATION AS SMALL BUSINESS DEBTOR (Dkt. # 66)

          This matter came before the Court on the Objection of Premier Capital

 Investment Company, LLC and Vikram Patel to Designation as Small

 Business Debtor filed on June 26, 2020 (the “Objection”) (Dkt. # 66).1 The issue

 is whether the debt of single asset real estate debtor Premier Petroleum


 1All citations are to the 305 Petroleum case (20-11593-JDW) pursuant to the Agreed Order
 Partially Granting Motion to Joint Administration (Dkt. ## 58, 91), unless otherwise noted.
                                               1
Case 20-11593-JDW      Doc 150    Filed 10/27/20 Entered 10/27/20 11:10:24        Desc Main
                                 Document Page 2 of 7



 Investment, LLC (“Premier”) should be aggregated with the debts of the three

 jointly administered debtors to determine their eligibility for small business

 debtor status under the Bankruptcy Code.              The Court concludes that the

 operative statute requires inclusion of Premier’s debt. Because the aggregate

 debts of the four affiliates exceed the statutory small business threshold when

 Premier’s debt is included, the Objection is due to be sustained.

                                   I. JURISDICTION

        This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

 1334, and the United States District Court for the Northern District of

 Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

 Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

 U.S.C. § 157(b)(2)(A) and (O).

                       II. FACTS & PROCEDURAL HISTORY

        The parties have stipulated to the following facts,2 which are sufficient

 to decide the narrow legal issue here:

        1. Each of the Debtors has filed for relief under Chapter 11: 305
           Petroleum, case no. 20-11593-JDW, Pleasant Point Investment, LLC,
           case no. 20-11595-JDW, Premier Petroleum Investment, LLC, case
           no. 20-11596-JDW, and Pacific Pleasant Investment, LLC, case no.
           20-11594-JDW.
        2. Each of the Debtors elected to utilize Subchapter V.
        3. Premier Petroleum’s primary activity is the business of owning single
           asset real estate.

 2(Dkt. # 130). The parties’ stipulations are reproduced verbatim in the numbered paragraphs
 here.

                                             2
Case 20-11593-JDW   Doc 150    Filed 10/27/20 Entered 10/27/20 11:10:24   Desc Main
                              Document Page 3 of 7



       4. Premier Petroleum is ineligible to be a debtor under Subchapter V
          since it is a single asset real estate debtor and has amended its
          petition to proceed as a non-Subchapter V Chapter 11 debtor [Case
          No. 20-11596, Dkt. No. 127].
       5. The list of equity holders filed by 305 Petroleum Inc. lists Nrupesh
          Patel as the 100% shareholder of 305 Petroleum, Inc. [Case No. 20-
          11593, Dkt. No. 4].
       6. The list of equity holders filed by Pacific Pleasant Investment, LLC
          lists Nrupesh Patel as the 100% shareholder of Pacific Pleasant
          Investment, LLC. [Case No. 20-11594, Dkt. No. 4].
       7. The list of equity holders filed by Pleasant Point Investment, LLC
          lists Nrupesh Patel Tejal Patel as each being 50% members of
          Pleasant Point Investment, LLC. [Case No. 20-11595, Dkt. No. 4].
       8. The list of equity holders filed by Premier Petroleum Investment, LLC
          lists Nrupesh Patel as the 100% member of Premier Petroleum
          Investment, LLC. [Case No. 20-11596, Dkt. No. 4].
       9. Vikram Patel asserts that he is a 50% owner of each of the Debtor,
          that Nrupesh Patel is a 50% owner of 305 Petroleum, Inc. and Pacific
          Pleasant Investment, LLC, and that Nrupesh Patel and Tejal Patel
          are each 25% owners of Pleasant Point Investment, LLC.
      10. Nrupesh Patel and Tejal Patel assert ownership of the Debtor is as
          stated in the list of equity security holders filed by each Debtor.
      11. While the ownership of the Debtors is currently disputed, there is no
          dispute that regardless of the outcome of that dispute, the Debtors
          share common ownership sufficient to render them affiliates as
          defined under 11 U.S.C. § 101(2)(B).

      While the parties did not stipulate to the total debts of each debtor, it

 appears uncontested that if Premier’s debt is included, the debtors’ aggregate

 debt exceeds the $7,500,000.00 maximum for small business eligibility.

 Excluding Premier’s debt, the aggregate debt is below the statutory maximum.




                                        3
Case 20-11593-JDW    Doc 150    Filed 10/27/20 Entered 10/27/20 11:10:24   Desc Main
                               Document Page 4 of 7



                           III. CONCLUSIONS OF LAW

       Congress passed the Small Business Reorganization Act of 2019 (the

 “SBRA”) to make it easier for small businesses to reorganize under the

 Bankruptcy Code.3 That is not at issue here. The issue here is whether these

 debtors are, or more specifically, whether they meet the statutory definition of,

 small business debtors.

       The issue is fairly straightforward, even if the answer must be derived

 from a fairly lengthy definition spanning two subsections of a statute. To elect

 the small business designation under chapter 11 of title 11, a debtor must meet

 the definition of a “small business debtor” under 11 U.S.C. § 101(51D)–both

 subparts (A) and (B). The three jointly administered debtors all satisfy the

 provisions of subsection (A). Premier, because it is a single asset real estate

 debtor, does not. But subsection (B) narrows the definition of subsection (A) to

 also exclude any debtor whose total debt, plus the debt of all its affiliates,

 exceeds the current small business threshold of $7,500,000.00.              While

 subsection (A) excludes single asset real estate debtors from the definition of

 “small business debtors,” subsection (B) does not exclude single asset real




 3 See generally H.R. REP. NO. 116-171 (2019). The SBRA was added as subchapter V to
 chapter 11 of the U.S. Code.

                                         4
Case 20-11593-JDW       Doc 150    Filed 10/27/20 Entered 10/27/20 11:10:24         Desc Main
                                  Document Page 5 of 7



 estate debtors from the definition of “affiliates.”4 Premier’s debt must therefore

 be added to the total of the affiliates, pushing the debtors over the threshold.

        11 U.S.C. § 101(51D)(A) defines a “small business debtor” as:

               (A) subject to subparagraph (B). . . a person engaged in
        commercial or business activities (including any affiliate of such
        person that is also a debtor under this title and excluding a person
        whose primary activity is the business of owning single asset real
        estate) that has aggregate noncontingent liquidated secured and
        unsecured debts as of the date of the filing of the petition or the
        date of the order for relief in an amount not more than
        [$7,500,000.00]5 not less than 50 percent of which arose from the
        commercial or business activities of the debtor; and
              (B) does not include--
                    (i) any member of a group of affiliated debtors that has
              aggregate noncontingent liquidated secured and unsecured
              debts in an amount greater than [$7,500,000.00] (excluding
              debt owed to 1 or more affiliates or insiders). . . .

        To qualify as a small business debtor, a debtor must be engaged in

 commercial or business activities, other than owning single asset real estate,

 and must derive not less than 50% of its income from these activities. Pleasant,

 Pacific, and 305 Petroleum each meet this requirement. Premier is a single

 asset real estate debtor, and does not meet the definition.                  Its case was

 therefore redesignated as a “standard” chapter 11 case (Dkt. # 130, ¶ 4).

        The debtors contend that because Premier is ineligible for subchapter V,

 its debt should not be aggregated with the other debtors in the maximum debt


 4 The parties have stipulated that Premier is an affiliate of the other three debtors (Dkt. #
 130, p. 2, ¶ 11).
 5 The debt limit was temporarily increased to $7,500,000.00 per the Coronavirus Aid, Relief,

 and Economic Security (CARES) Act, effective March 27, 2020.

                                              5
Case 20-11593-JDW     Doc 150    Filed 10/27/20 Entered 10/27/20 11:10:24     Desc Main
                                Document Page 6 of 7



 limit analysis. But § 101(51D)(A)’s opening sentence begins with “subject to

 subparagraph (B).” Additionally, subsection (A) and (B) are joined by the term

 “and.” “[T]he joinder of two clauses with the word ‘and’. . . means that the

 legislature intended that a potential candidate for statutory relief fulfill both

 clauses, not just one.”6 The broad definition in § 101(51D)(A) is narrowed by

 subsection (B), and a debtor must satisfy both provisions to be eligible for

 subchapter V.

       The debtors argue that the “plain language” of § 101(51D)(A) mandates

 exclusion of single asset real estate debtors when calculating aggregate debt.

 But Premier’s status as a single asset real estate debtor has no impact on its

 status as an affiliate of the jointly administered debtors.                   Section

 101(51D)(B)(i) does not reference any specific chapter of the Bankruptcy Code.

 “Where Congress includes particular language in one section of a statute but

 omits it in another section of the same Act, it is generally presumed that

 Congress acts intentionally and purposefully in the disparate inclusion or

 exclusion.”7 If Congress had intended § 101(51D)(B)(i) to exclude single asset

 real estate debtors, it would have said so, just as it did in subsection (A).8



 6 United States v. Draheim, 958 F.3d 651, 657 (7th Cir. 2020).
 7 Russello v. United States, 464 U.S. 16, 23 (1983).
 8 See generally Acosta v. Hensel Phelps Constr. Co., 909 F.3d 723, 732 (5th Cir. 2018)

 (“Absent persuasive indications to the contrary, [courts] presume Congress says what it
 means and means what it says”) (citing Simmons v. Himmelreich, 136 S. Ct. 1843, 1848
 (2016)).

                                           6
Case 20-11593-JDW       Doc 150    Filed 10/27/20 Entered 10/27/20 11:10:24        Desc Main
                                  Document Page 7 of 7



 Including Premier’s debt also squares with prior versions of § 101(51D). The

 Bankruptcy Court for the Southern District of New York, examining a prior

 version of § 101(51D), confirmed that “affiliated debtors aggregate their non-

 insider, non-affiliate liquidated non-contingent debts. If the aggregated

 amount exceeds $2 million, neither debtor is considered a small business

 debtor even though each debtor might be if treated separately.”9

         The appellate courts are clear that this Court must “always turn first to

 one, cardinal canon before all others. . . [to] presume that a legislature says in

 a statute what it means and means in a statute what it says there.”10 Congress

 made clear that a small business debtor cannot be a member of a group of

 affiliates whose aggregate debt exceeds $7,500,000.00. Section 101(51D)(B)(i),

 by its plain language, excludes the debtors from subchapter V.

                                   IV. CONCLUSION

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED that the Objection (Dkt. # 66) is

 SUSTAINED and the three jointly administered debtors are reclassified as

 standard chapter 11 debtors.

                               ## END OF OPINION ##




 9In re CCT Commc'ns, Inc., 420 B.R. 160, 172 (Bankr. S.D.N.Y. 2009).
 10United States v. Meeks, 69 F.3d 742, 744 (5th Cir. 1995) (citing Connecticut Nat'l Bank v.
 Germain, 503 U.S. 249, 253–254 (1992)).
                                              7
